—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 12, 1999, convicting him of grand larceny in the second degree, criminal sale of a controlled substance in the fifth degree, criminal possession of a forged instrument in the second degree (five counts), and offering a false instrument for filing in the first degree (nine counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85).
The defendant’s remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.